UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 23036 BNY Mellon Absolute Insight Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record BNY Mellon Absolute Insight Funds, Inc. BNY Mellon Absolute Insight Multi-Strategy Fund AMEDEO AIR FOUR PLUS LIMITED Ticker: AA4 Security ID: G02605106 Meeting Date: DEC 14, 2016 Meeting Type: Special Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of New Assets For For Management AMEDEO AIR FOUR PLUS LIMITED Ticker: AA4 Security ID: G02605106 Meeting Date: JUN 05, 2017 Meeting Type: Special Record Date: JUN 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of New Assets For For Management BABCOCK INTERNATIONAL GROUP PLC Ticker: BAB Security ID: G0689Q152 Meeting Date: JUL 21, 2016 Meeting Type: Annual Record Date: JUL 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Approve Final Dividend For For Management 4 Re-elect Mike Turner as Director For For Management 5 Re-elect Peter Rogers as Director For For Management 6 Re-elect Bill Tame as Director For For Management 7 Re-elect Archie Bethel as Director For For Management 8 Re-elect John Davies as Director For For Management 9 Re-elect Franco Martinelli as Director For For Management 10 Re-elect Sir David Omand as Director For For Management 11 Re-elect Ian Duncan as Director For For Management 12 Re-elect Anna Stewart as Director For For Management 13 Re-elect Jeff Randall as Director For For Management 14 Re-elect Myles Lee as Director For For Management 15 Elect Victoire de Margerie as Director For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 18 Authorise EU Political Donations and For For Management Expenditure 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice BBGI SICAV S.A. Ticker: BBGI Security ID: L10642103 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Approve Board's and For For Management Auditor's Reports 2 Approve Financial Statements and For For Management Allocation of Income 3 Approve Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Discharge of Directors and For For Management Auditors 5 Appoint David Richardson to For For Management Supervisory Board 6 Appoint Colin Maltby to Supervisory For For Management Board 7 Appoint Howard Myles to Supervisory For Against Management Board 8 Renew Appointment of KPMG as Auditor For For Management 9 Authorize Board to Fix Remuneration of For For Management Auditors 10 Authorize Board to Offer Dividend in For For Management Stock 11 Approve Continuation of Company as SA For For Management with Variable Capital 12 Approve Share Repurchase For Against Management 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 14 Authorize Board to Ratify and Execute For For Management Approved Resolutions BBGI SICAV S.A. Ticker: BBGI Security ID: L10642103 Meeting Date: APR 28, 2017 Meeting Type: Special Record Date: APR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles: Re: Update of For For Management Luxembourg Company Law DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration ELECTRA PRIVATE EQUITY PLC Ticker: ELTA Security ID: G29736108 Meeting Date: DEC 02, 2016 Meeting Type: Special Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Waiver on Tender-Bid For Against Management Requirement 2 Approve Tender Offer For For Management GCP INFRASTRUCTURE INVESTMENTS LTD. Ticker: GCP Security ID: G3901C100 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Reelect Ian Reeves as a Director For For Management 4 Reelect Clive Spears as a Director For For Management 5 Reelect Paul de Gruchy as a Director For For Management 6 Reelect David Pirouet as a Director For For Management 7 Reelect Michael Gray as a Director For For Management 8 Reelect Julia Chapman as a Director For For Management 9 Approve the Company's Dividend Policy For For Management 10 Ratify KPMG Channel Islands Jersey For For Management Limited as Auditors 11 Authorize the Audit Committee to Fix For For Management Remuneration of Auditors 12 Authorize the Company to Hold Ordinary For For Management Shares Purchased as Treasury Shares 13 Approve Share Repurchase Program For For Management 14 Increase the Authorised Share Capital For For Management GCP INFRASTRUCTURE INVESTMENTS LTD. Ticker: GCP Security ID: G3901C100 Meeting Date: FEB 10, 2017 Meeting Type: Special Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares without For For Management Preemptive Rights Pursuant to the 2017 Share Issuance Programme GREENCOAT UK WIND PLC Ticker: UKW Security ID: G415A8104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Approve Dividend Policy For For Management 5 Reappoint BDO LLP as Auditors For For Management 6 Authorise Board to Fix Remuneration of For For Management Auditors 7 Re-elect Tim Ingram as Director For For Management 8 Re-elect William Rickett as Director For For Management 9 Re-elect Shonaid Jemmett-Page as For For Management Director 10 Re-elect Dan Badger as Director For For Management 11 Re-elect Martin McAdam as Director For For Management 12 Authorise Issue of Equity with For For Management Pre-emptive Rights 13 Authorise Issue of Equity without For For Management Pre-emptive Rights 14 Authorise Market Purchase of Ordinary For For Management Shares HICL INFRASTRUCTURE COMPANY LTD Ticker: HICL Security ID: G4438D108 Meeting Date: MAR 20, 2017 Meeting Type: Special Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Issue of Equity Pursuant to For For Management the Capital Raising 2 Authorise Issue of Equity without For For Management Pre-emptive Rights Pursuant to the Capital Raising INTERNATIONAL PUBLIC PARTNERSHIPS LTD Ticker: INPP Security ID: G4891V108 Meeting Date: MAY 05, 2017 Meeting Type: Special Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Raising For For Management INTERNATIONAL PUBLIC PARTNERSHIPS LTD Ticker: INPP Security ID: G4891V108 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: JUN 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration of Directors For For Management 3 Approve Increase in the Aggregate For For Management Remuneration of Directors 4 Re-elect Rupert Dorey as Director For For Management 5 Re-elect John Le Poidevin as Director For For Management 6 Re-elect John Stares as Director For For Management 7 Re-elect Claire Whittet as Director For For Management 8 Re-elect John Whittle as Director For For Management 9 Re-elect Giles Frost as Director For For Management 10 Note and Sanction Interim Dividends For For Management 11 Ratify Ernst & Young LLP as Auditors For For Management 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Approve Scrip Dividend For For Management 14 Authorise Market Purchase of Ordinary For For Management Shares 15 Authorise Issue of Equity without For For Management Pre-emptive Rights JOHN LAING INFRASTRUCTURE FUND LTD Ticker: JLIF Security ID: G5146X104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAY 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration of Directors For For Management 3 Ratify Deloitte LLP as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5 Re-elect Paul Lester as Director For For Management 6 Re-elect David MacLellan as Director For For Management 7 Re-elect Guido Van Berkel as Director For For Management 8 Re-elect Talmai Morgan as Director For For Management 9 Re-elect Chris Spencer as Director For For Management 10 Re-elect Helen Green as Director For For Management 11 Approve Interim Dividends For For Management 12 Approve Scrip Dividend Program For For Management 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Amend the Company's Investment Policy For For Management 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase of Ordinary For For Management Shares RENEWABLES INFRASTRUCTURE GROUP LTD Ticker: TRIG Security ID: G7490B100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Helen Mahy as Director For For Management 3 Re-elect Jon Bridel as Director For For Management 4 Re-elect Klaus Hammer as Director For For Management 5 Re-elect Shelagh Mason as Director For For Management 6 Ratify Deloitte LLP as Auditors For For Management 7 Authorise Board to Fix Remuneration of For For Management Auditors 8 Approve Remuneration Report For For Management 9 Approve Remuneration of Directors For For Management 10 Approve Dividend Policy For For Management 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise Issue of Equity without For For Management Pre-emptive Rights 13 Adopt New Articles of Incorporation For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Absolute Insight Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
